OPINION — AG — QUESTION: "IN A MISDEMEANOR CASE PENDING BEFORE A JUSTICE OF THE PEACE WHERE THE SHERIFF HAS INCURRED AN EXPENSE FOR MILEAGE WHICH IS PAID BY THE DEFENDANT, IS IT PROPER FOR THE JUSTICE OF THE PEACE TO PAY THE SUM SO COLLECTED DIRECT TO THE SHERIFF, INSTEAD OF TO THE COUNTY TREASURER FOR DEPOSIT IN THE GENERAL FUND?" — MUST BE DEPOSIT TO THE GENERAL FUND CITE: OPINION NO. DECEMBER 20, 1950 — MORRIS, 28 O.S. 1961 39 [28-39], 19 O.S. 1961 180.43 [19-180.43], 39 O.S. 1961 13 [39-13], 39 O.S. 1961 14 [39-14], 39 O.S. 1961 15 [39-15], 19 O.S. 1961 541 [19-541] (FLOYD MARTIN)